Citation Nr: 1313456	
Decision Date: 04/23/13    Archive Date: 05/03/13

DOCKET NO.  08-27 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for degenerative joint disease of the right knee.

2.  Entitlement to an initial rating in excess of 10 percent for instability of the right knee.

3.  Entitlement to a rating in excess of 40 percent for sacroiliac joint arthrosis and lumbar spondylosis, residuals of a back injury.

4.  Entitlement to a total rating based upon individual unemployability (TDIU) for the period prior to December 21, 2009.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from November 1980 to November 1983 and from July 1986 to October 1989.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina which, in pertinent part, denied the Veteran's request to reopen a claim for service connection for a right knee injury and increased the rating for the lumbar spine disability to 20 percent disabling, effective August 29, 2007. 

In a July 2008 rating decision, the RO granted the Veteran's request to reopen a claim for service connection for a right knee disorder.  This claim for service connection was then granted, and initial ratings of 20 percent for right knee degenerative joint disease and 10 percent for right knee instability were assigned, effective September 7, 2007.  In addition, the RO also increased the rating for the lumbar spine disability to 40 percent disabling, effective August 29, 2007.

The Board notes that, in Rice v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability.  The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability.  The Veteran has argued that he is not able to maintain employment due to his service-connected disabilities.  In addition, the Board notes that although an August 2011 rating decision granted the Veteran's claim for TDIU, effective December 21, 2009, this award did not encompass the entire appellate period for the instant claims.  In light of Rice, the Board has inferred a TDIU claim for the appellate period prior to December 21, 2009 and taken jurisdiction over it. 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeals.

In a May 2010 statement, the Veteran requested an increased rating for a "condition of the skeletal system" that was rated as noncompensably disabling.  It is not clear what service-connected disability the Veteran is referring to.  This matter is referred to the agency of original jurisdiction (AOJ) for clarification.

The Veteran provided additional argument in support of his claim for service connection for a left eye disability in a December 2010 statement.  This claim had been denied in a July 2008 rating decision and appealed in a February 2008 notice of disagreement; a July 2008 statement of the case (SOC) was issued addressing this claim.  However, the Veteran failed to identify this claim in his September 2008 substantive appeal and the claim is not before the Board for its consideration.  The issue of whether new and material evidence has been received to reopen a claim for service connection for a left eye disability is referred to the AOJ for appropriate action.

In an April 2012 Application for Compensation and Pension (VA Form 21-526), the Veteran raised claims for service connection for a left shoulder disorder, a bilateral elbow disorder and hypertension.  It does not appear that these claims have been adjudicated by the RO and they are referred to the AOJ for appropriate action.

In a May 2012 Informal Hearing Presentation (IHP), the Veteran's  representative provided argument in support of a claim for service connection for a left knee disability.  This claim had been denied in a January 2008 rating decision and was not appealed by the Veteran.  In addition, the Veteran's representative provided additional argument in support of a claim for an increased rating for lower extremity peripheral neuropathy.  These issues are therefore referred to the AOJ for appropriate action.

The issues of entitlement to an increased rating for a lumbar spine disability and a TDIU prior to December 21, 2009, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran's right knee degenerative joint disease has been manifested by limitation of flexion to 120 degrees and extension to 15 degrees at worst, as well as subjective reports of pain, swelling and crepitus; but without evidence of ankylosis or impairment of the tibia and fibula.

2.  The Veteran's right knee instability has been manifested by laxity on varus and valgus stress testing with subjective complaints of giving way; but without  recurrent subluxation or moderate lateral instability.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess 20 percent for degenerative joint disease of the right knee have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.20, 4.27, 4.71, 4.71a, Diagnostic Codes 5003, 5256-5262 (2012).

2.  The criteria for an initial rating in excess 10 percent for right knee instability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 4.1-4.10, 4.20, 4.27, 4.71, 4.71a, Diagnostic Code 5257 (2012).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2012).

The appeal with regard to the instant claims for an increased rating for a right knee disorder arises from disagreement with the initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements are appropriately addressed under the notice provisions of 38 U.S.C. §§ 5104 and 7105.  Hartman, supra.

Where a claim has been substantiated after the enactment of the VCAA, a veteran bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008). There has been no allegation of prejudice in this case with regard to the instant claims.

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claims.  38 U.S.C.A. §5103A (West 2002); 38 C.F.R. §3.159(c)(d) (2012).  VA will help a claimant obtain records relevant to his claim(s), whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4) (2012).

VA has met the duty to assist the Veteran in the development of the instant claims.  The evidence of record includes the service treatment records, VA treatment records, Social Security Administration (SSA) records, various private treatment records, and VA examination reports.

The Veteran has not alleged that his right knee has worsened since his last VA examination.  Moreover, the VA examination report and the VA medical records may be accepted as adequate reports of examination of the Veteran, without further VA examination.  38 C.F.R. § 3.326 (2012).  These medical reports provide evidentiary information that speaks directly to the Veteran's subjective complaints as well as to the objective findings found on evaluation, and they represent the actual evaluation results of the Veteran's participation in those clinical studies.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  While the Veteran provided detailed argument objecting to the past diagnoses made by his various treatment providers in his March 2009 substantive appeal, the specific diagnoses related to his right knee are not pertinent to this appeal as knees are rated based upon objective criteria as detailed in the rating schedule, not specific diagnoses.

Thus, there is no indication that there is any additional relevant evidence to be obtained by either VA or the Veteran.  Therefore, the Board determines that VA has made reasonable efforts to the assist the Veteran in obtaining the evidence necessary to substantiate his claims for increase. 

Increased Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In instances in which a veteran disagrees with the initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119, 126  (1999). 

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by a veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  It is essential that the examination upon which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  A little used part of the musculoskeletal system may be expected to show evidence of disuse, either through atrophy, the condition of the skin, absence of normal callosity or the like.  38 C.F.R. § 4.40.

Evidence of pain, weakened movement, excess fatigability, or incoordination must be considered in determining the level of associated functional loss in light of 38 C.F.R. § 4.40, taking into account any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions regarding the avoidance of pyramiding do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including flare ups. 38 C.F.R. § 4.14 .  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, however, should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

The intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse. Instability of station, disturbance of locomotion, interference with sitting, standing and weight- bearing are related considerations.  38 C.F.R. § 4.45.  For the purpose of rating disability from arthritis, the spine is considered a major joint.  38 C.F.R. § 4.45.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  Traumatic arthritis is rated using Diagnostic Code 5010, which directs that the evaluation of arthritis be conducted under Diagnostic Code 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  When, however, the limitation of motion is noncompensable under the appropriate diagnostic codes, a rating of 10 percent may be applied to each such major joint or group of minor joints affected by limitation of motion.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  Id.  In the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Code 5010, Note 1.  The words slight, moderate, and severe as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are equitable and just.  38 C.F.R. § 4.6.  It should also be noted that use of terminology such as severe by VA examiners and others, although an element to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

The Board has evaluated the Veteran's disorders under multiple diagnostic codes to determine if there is any basis to increase the assigned ratings.  Such evaluations involve consideration of the level of impairment of a veteran's ability to engage in ordinary activities, to include employment, as well as an assessment of the effect of pain on those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.
Limitation of leg flexion that is limited to 45 degrees warrants a 10 percent rating, limited to 30 degrees warrants a 20 percent rating while limitation to 15 degrees is rated as a maximum 30 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of leg extension warrants a 10 percent rating when limited to 10 degrees, a 20 percent rating when limited to 20 degrees, a 30 percent rating when limited to 20 degrees, a 40 percent rating when limited to 30 degrees and a maximum 50 percent rating when limited to 45 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261.

For rating purposes, normal range of motion in a knee joint is zero degrees of extension and 140 degrees of flexion.  38 C.F.R. § 4.71, Plate II.

The VA General Counsel has held that separate ratings could also be provided for limitation of knee extension and flexion.  VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

Knee ankylosis at favorable degree in full extension or in slight flexion between zero degrees and 10 degrees warrants a 30 percent rating.  Knee ankylosis in flexion between 10 and 20 degrees warrants a 40 percent rating while such ankylosis in flexion between 20 and 45 degrees warrants a 50 percent rating.  Extremely unfavorable knee ankylosis in flexion at an angle of 45 degrees or more warrants a 60 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5256.

Semilunar, dislocated cartilage with frequent episodes of "locking," pain and effusion into the joint warrants a maximum 20 percent rating.  38 C.F.R. § 4.71a, 5258.

Malunion of the tibia and fibula with a slight knee disability warrants a 10 percent rating, such malunion with a moderate knee disability warrants a 20 percent rating and such malunion with a marked knee disability warrants a 30 percent rating.  Nonunion of the tibia and fibula with loose motion that requires a brace warrants a maximum 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5262.

Knee impairment with recurrent subluxation (partial dislocation) or lateral instability warrants a 20 percent rating if it is moderate or a maximum 30 percent rating if it is severe.  38 C.F.R. § 4.71a, Diagnostic Code 5257. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Right Knee Disability

The Veteran contends that the severity of his right knee disability warrants a 100 percent rating.

A March 2008 VA treatment note reflected the Veteran's reports that his right knee "sometimes" gave way, especially with stairs.

A June 2008 VA orthopedic examination reflected the Veteran's complaints of knee pain, instability and periodic swelling.  He reported unpredictable flare-ups which lasted up to one hour and which were characterized by increased pain and an inability to bend the knee.  He also wore an elastic brace on his knee.  Physical examination revealed a moderate degree of bony swelling but no pain on patellar compression.  Extension lacked 15 degrees with end of range pain while flexion was to 130 degrees without pain.  Range of motion was not additionally limited following repetitive use and there was a minimal degree of crepitus on full extension.  The knee was found to be stable on Lachman and Drawer testing but showed laxity on varus and valgus stress testing while McMurray test was "normal."  The examiner noted that a July 2003 X-ray had demonstrated mild degenerative joint disease.  

In a December 2008 VA treatment note, the Veteran reported that his knee frequently gave way.

The Veteran was fitted for a knee sleeve in January 2009.

A January 2009 VA treatment note reflected the Veteran's complaints of right knee pain that was exacerbated with ambulation and which gave way.  He also rated this pain as "6/10" and reported crepitus.  Physical examination found the collateral ligaments and the anterior cruciate ligament (ACL) to be stable while McMurray's test was found to be negative.  In addition, positive patellar apprehension along with crepitus on passive range of motion were found.  

A February 2009 VA right knee Magnetic Resonance Imaging (MRI) scan revealed a mild degree of degenerative joint disease which was most pronounced at the patellofemoral joint as well as thickening of the medial collateral ligament.

A September 2010 private treatment note reflected the Veteran's reports of right knee pain with any kind of shifting or twisting and that it gives way.  Physical examination revealed some tenderness along the joint lines that was worsened with McMurray's testing.  There was no significant swelling, erythema, ecchymosis or varus/valgus instability found on examination.  

An October 2010 private treatment note indicated that there was medial tenderness with no instability present in the Veteran's right knee.  Flexion was measured to be to 120 degrees while extension was "full."

A May 2011 VA treatment note indicated that there was medial tenderness with no instability in the Veteran's right knee.  Flexion was measured to be to 120 degrees and extension was to zero degrees. 

In considering the rating criteria for knee disabilities, and considering the Veteran's subjective complaints of knee pain and other symptoms, the evidence of record shows that flexion was measured to be to 120 degrees, at worst, in the June 2010 private treatment and May 2011 VA treatment notes.  Extension was found to lack 15 degrees the June 2008 VA examination.  While the Veteran's knee motion, in degrees, is not to a level to warrant a 20 percent rating under the rating criteria, the record also reflects the Veteran's reports of pain, swelling and crepitus.  These reports by the Veteran, which the Board finds to be both competent and credible, would presumably account for some additional functional impairment on repetitive use the knee.  However, there was no additional limitation of motion found on repetitive testing.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca, supra; Mitchell v. Shinseki, 25 Vet. App. 32 (2011) (pain that resulted in additional functional impairment may warrant a higher rating).  These reports are not sufficient to warrant a rating higher than 20 percent based upon limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5260- 5261.

The Veteran has reported right knee instability and that his knee gave way.  The clinical evidence does demonstrate that the Veteran wore a knee brace.  The June 2008 VA examiner found the knee to be stable on Lachman and Drawer testing and McMurray's test to be normal but did find laxity on varus and valgus stress testing.  The October 2010 private treatment note and the May 2011 VA treatment note indicated that instability was not found on objective examination.  The Veteran has not alleged, and the clinical evidence does not suggest, recurrent subluxation.  A rating in excess of 10 percent based upon lateral instability or recurrent subluxation is therefore not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5257.

The clinical evidence has demonstrated that the Veteran retained a significant amount of right knee motion and the examination and treatment records have consistently been negative for ankylosis.  See Dinsay v. Brown, 9 Vet. App. 79, 81(1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).  The Veteran has not alleged, and the clinical evidence has not established, nonunion of the tibia and fibula.  A higher rating based upon ankylosis or nonunion of the tibia and fibula is therefore not warranted.  38 C.F.R. § 4.71a, Diagnostic Codes 5256-5262.

Extra-schedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(1)(b).  

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular consideration when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Veteran's right knee degenerative joint disease is manifested by flexion that was limited to 120 degrees and extension that lacked 15 degrees, at worst, as well as subjective reports of pain, swelling and crepitus.  His right knee instability manifested as laxity on varus and valgus stress testing with subjective complaints of giving way.  These factors are contemplated by the rating criteria.  There have been no reported factors outside the rating schedule.  The Veteran has not alleged, and the evidence has not shown, marked interference with employment as the record suggests that he has not been employed since December 2007.  Hence, referral for consideration of an extra-schedular rating is not warranted.


ORDER

Entitlement to an initial rating in excess of 20 percent for right knee degenerative joint disease is denied.

Entitlement to an initial rating in excess of 10 percent for right knee instability is denied.


REMAND

In December 2010, the Veteran submitted a November 2010 treatment record from the Orthopedic Specialists of Spartanburg which indicated that he was to undergo Rehabilitation Therapy.  He also indicated that he was receiving epidural injection therapy and that an appointment had been scheduled in the future.  Treatment records from this provider dated between September 2010 and November 2010 are located in the claims file.

VA has a duty to seek records of relevant treatment reported by private physicians.  Massey v. Brown, 7 Vet. App. 204 (1994).  VA has also adopted a regulation requiring that when it becomes aware of private treatment records it will specifically notify the claimant of the records and provide a release to obtain the records.  If the claimant does not provide the release, VA has undertaken to request that the claimant obtain the records.  38 C.F.R. § 3.159(e)(2).  Since becoming aware of the private treatment records, it does not appear that VA has followed the procedures outlined in 38 C.F.R. § 3.159(e)(2).  VA should attempt to obtain these records on remand. 

In addition, and as detailed in the Introduction, the Veteran has alleged that he is unable to work due to his service-connected disabilities.  The Board notes that the Veteran was award TDIU benefits in an August 2011 rating decision, effective December 21, 2009, and that this award does not encompass the entire appellate period for the instant claims.  The record further suggests that the Veteran has not been employed since December 2007.  Although a February 2010 VA audiology examiner found that the Veteran's service-connected hearing loss would have "significant effects" on his occupation, no examiner has provided an opinion as to the Veteran's ability to work.  The Court has held that the duty to assist requires that VA obtain an examination which includes an opinion on what effect the appellant's service connected disabilities have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994); see 38 C.F.R. §§ 3.103(a), 3.326, 3.327, 4.16(a).  Such an opinion has not yet been obtained, but is required to adjudicate this inferred claim.   

Finally, the Board notes that the most recent VA treatment records in the claims file are dated from June 2011.  The record shows the Veteran receives treatment at the VA Medical Center (VAMC) in Columbia.  Any updated VA treatment records should be obtained and associated with the file on remand.  38 C.F.R. § 3.159 (c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding records from the Orthopedic Specialists of Spartanburg.  It is noted that treatment records dated in November 2010 are located in the claims file.  The Veteran is advised that that he may be required to complete an authorization form to allow VA to obtain these records.

All efforts to obtain these records must be documented in the claims file.  

If the RO is unable to secure these records, it must notify the Veteran and (a) identify the specific records it is unable to obtain; (b) briefly explain the efforts that it made to obtain those records; (c) describe any further action to be taken with respect to the claim; and (d) notify the Veteran that he is ultimately responsible for providing the evidence.  38 U.S.C.A. § 5103A(b)(2); 38 C.F.R. 
§ 3.159(e)(1).

2.  Obtain all outstanding records of evaluation and/or treatment of the Veteran from the VA Medical Center in Columbia since June 2011.  All records and/or responses received should be associated with the claims file. 

3.  After completion of the above development, and after obtaining any outstanding records, provide the Veteran with a VA examination to determine the effect of his service-connected disabilities on his employability prior to December 21, 2009.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The VA examiner is directed to provide a medical opinion concerning the extent of functional and industrial impairment resulting from the Veteran's service-connected disabilities.  The medical opinion must address whether his service-connected disabilities are so disabling as to render him unemployable prior to December 21, 2009.  A complete medical, education, and employment history should be taken.  The Veteran's age and the effects of nonservice-connected disabilities cannot be factors for consideration in making the determination.  However, the effects of treatments and medications used to treat the service-connected disabilities must be considered in the opinion.

All opinions must be supported by a clear rationale with consideration of the medical and lay evidence of record. 

4.  If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case, before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


